internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-109823-00 date date legend parent company department agencies state a state b statute spe securities investor securities a b c d e f dear this letter is in reply to your letter dated date asking the internal_revenue_service to rule on the transaction described below facts parent is the common parent of an affiliated_group_of_corporations that includes company parent files a consolidated_return for the group plr-109823-00 company a calendar_year taxpayer that uses the accrual_method of accounting is an investor-owned electric utility in state a company generates transmits and distributes electricity to residential commercial industrial and governmental customers within its service area company has a monopoly for providing electricity within its service area and is regulated by department the federal energy regulatory commission and the nuclear regulatory commission state a is deregulating the power-generation portion of its electric industry after industry restructuring company’s customers will be allowed to contract directly with alternative suppliers of electricity and electric utilities and other suppliers will compete to sell electricity statute contemplates that certain costs of electric utilities commonly referred to as stranded costs - including previously incurred costs associated with generation facilities that have market values below their book_value costs associated with contracts to purchase electricity at above-market prices and other external costs - will not be recoverable from customers in a reorganized competitive electric industry to facilitate the transition from the current regulated system to a competitive one statute permits the electric utilities to recover a portion of these costs transition costs to permit this recovery_of transition costs statute authorizes and directs department to allow the utility to collect from consumers of electricity located in its service area and using the distribution system of the utility a special charge transition charge that is based on the amount of electricity purchased by the consumers regardless of from whom they purchase electricity after enactment of statute department approved company’s collection of a transition charge to recover its transition costs pursuant to statute statute also authorizes department to permit the utility to securitize all or a portion of its transition charge statute contemplates that securitization transactions will be executed pursuant to a financing order financing order issued by department and provides a comprehensive framework for such securitization proposed transaction company has applied for a financing order to finance a portion of its transition costs together with transaction and credit enhancement costs through the issuance of spe securities and investor securities each having an aggregate principal_amount of approximately dollar_figurea pursuant to statute the financing order is expected to identify the portion of company’s transition charge that may be securitized such portion once securitized is referred to as the rtc amount the rtc amount is recovered through the rtc charge the rtc charge is defined as a nonbypassable usage-based per kilowatt hour charge payable by customers that will yield the amounts necessary to provide for interest on investor securities the amortization of all investor securities in plr-109823-00 accordance with the applicable expected amortization schedule the payment of fees and expenses related to the issuance and servicing of the investor securities the collection of an overcollateralization amount and the replenishment of a capital subaccount the rtc charge appears on each retail users monthly bill until the spe securities and investor securities are discharged in full the principal asset to be used to support the spe securities is the right to collect the rtc charge which statute establishes as a separate_property right transition property that includes all right title and interest in and to all revenues collections claims payments money or proceeds of or arising from the rtc charge statute also provides that the financing order must include a procedure for the periodic_adjustment of the rtc charge pursuant to statute and the financing order the transition property and the rtc charge will be irrevocable and cannot be reduced rescinded altered amended or impaired by either department or state a the rtc charge will be set to provide for recovery_of the costs associated with billing and collecting the rtc charges as well as for an excess_amount overcollateralization amount that will eventually reach at least b percent of the initial principal_amount of the spe securities the overcollateralization amount will be collected ratably over the expected term of the spe securities company will form a wholly owned limited_liability_company spe under state b law as a bankruptcy remote company for the special purpose of effectuating the proposed transaction the spe will use the accrual_method of accounting and company effectively will be the sole member of the spe agencies will establish a state b business_trust trust the trust will not be an agency_or_instrumentality of state a for federal_income_tax purposes the spe is expected to be treated as a division of company and not as a separate_entity the spe will not elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the procedure and administration regulations company will contribute as equity to the spe cash equal to at least c percent of the initial principal balance of the investor securities capital amount the spe will invest the equity in financial instruments that are issued by parties unaffiliated with company and that can be readily converted to cash pursuant to the financing order the spe will issue spe securities to the trust the spe securities will be nonrecourse to company but will be secured_by the assets of the spe including a the transition property b accounts maintained for payments on the spe securities collectively collection account c all amounts or investment_property on deposit in or credited to the collection account d all other_property of whatever kind owned by the spe less amounts owed to certain service providers and e all rights of the spe in and to the transaction documents such as the purchase agreement for the transition property the spe securities will not be subordinated to the claims of any creditors or equity owners of the spe other than for payments of plr-109823-00 trustee servicing and administrative fees the spe securities will be issued in one or more series each series of the spe securities may be offered in one or more classes each expected to have a different principal_amount term_interest rate and amortization schedule company expects that the spe securities will have scheduled maturities not longer than d years and legal maturities not longer than e years scheduled maturity is the date on which the final principal payment is expected to be paid legal maturity is the date on which nonpayment is a default the spe securities are expected to be sold at or near par_value and will not in any event be sold for more than par_value the company represents that payments of principal and interest on the spe securities will be made in accordance with an amortization schedule to be determined at the time of offering but that such payments will be made not more frequently than quarterly principal payments are expected to be applied in sequential class order within each series until the outstanding balance of such class or series is reduced to zero the spe securities will also be subject_to an optional clean-up call when the outstanding principal_amount of a series declines to less than f percent the original principal_amount of such series the trust will issue investor securities to underwriters who will sell the investor securities to public investors the investor securities will be in the form of pass- through certificates representing beneficial_ownership interests in the spe securities held by the trust each class of each series of investor securities will represent fractional undivided beneficial interests in a class of a series of spe securities held by the trust and the proceeds thereof therefore each class of investor securities will have a principal_amount term_interest rate amortization and call provisions that are identical to the corresponding class of spe securities the investor securities will be secured_by a lien on the transition property as provided by statute the trust will transfer the proceeds from the issuance of the investor securities net of its transaction expenses if any to the spe as consideration for the spe securities the spe will then transfer to company as consideration for the transfer of the transition property to the spe the balance of such proceeds net of any remaining transaction expenses the assets of the trust will consist of the spe securities and any swap or other hedging agreement executed solely to permit the issuance of variable rate investor securities the investor securities are expected to be sold at or near par_value upon issuance of the initial series of spe securities the spe will establish the collection account which will consist of at least four subaccounts entitled general reserve overcollateralization and capital additional subaccounts may be established in respect of additional credit enhancements or as necessitated for convenience by the transaction documents these accounts will be maintained and plr-109823-00 administered in trust by the trustee for the spe securities on behalf of the spe company will act initially as the servicer for the transition property as servicer company will bill and collect the rtc charge and retain all books_and_records regarding the rtc charge subject_to the right of the spe and the trust to inspect those records company or any successor servicer will periodically remit as frequently as required by the rating agencies and in all events within one calendar month of collection collections of rtc charges to the trustee for the spe securities monies deposited with the trustee for the spe securities will be held in the collection account only in the event that company fails satisfactorily to perform its servicing functions will company be subject_to replacement as servicer company’s ability to resign as servicer will be restricted the billed and collected rtc charge will be remitted to the collection account amounts in the collection account will be used to pay trustee fees servicing fees administrative costs operating_expenses of the spe and the trust accrued but unpaid interest on all classes of the spe securities and principal to the extent scheduled on the outstanding spe securities any remaining billed and collected rtc charge will be allocated to the capital subaccount to the extent that the capital subaccount is below the required capital level the overcollateralization subaccount to the extent scheduled and then to the reserve subaccount if the billed and collected rtc charge in any period is insufficient to satisfy the spe’s payment obligations on the spe securities then amounts in the reserve subaccount the accumulated overcollateralization amount and capital amount will be used in that order to satisfy scheduled principal and interest payments to the extent that the overcollateralization amount or the capital amount is used to satisfy principal and interest payments on the spe securities the rtc charge will be adjusted in the future to restore those amounts investment earnings on amounts in the collection account also may be used to satisfy scheduled interest and principal payments on spe securities and to restore the capital amount and the scheduled overcollateralization amount except for earnings on the capital subaccount any excess earnings will be remitted to the spe and after the last scheduled date for the payment of accrued interest and principal on the bonds will be distributed to company investment earnings on amounts in the capital subaccount to the extent not used to satisfy the investor securities will be paid to company periodically amounts in the capital subaccount and any investment earnings thereon to the extent not used to satisfy the investor securities will be returned to company after the investor securities are paid in full the spe securities will provide for the following events of default a default in the payment of accrued interest on any class of spe securities after a specified grace period a default in the payment of outstanding principal as of the legal plr-109823-00 maturity_date a default in payment of the redemption price following a call as of the redemption date certain breaches of covenants representations or warranties by the spe in the indenture under which the spe securities are issued and certain events of bankruptcy insolvency receivership or liquidation of the spe in the event of a payment default on the spe securities the trustee for the spe securities or holders of a majority in principal_amount of all series then outstanding may declare the principal of all classes of the spe securities to be immediately due and payable issue sec_1 charge by company result in gross_income to company does the issuance of the financing order authorizing collection of the rtc investor securities by the trust result in gross_income to company does the issuance of the spe securities to the trust or the issuance of the are the spe securities obligations of company law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the right to collect the rtc charge is of significant value in producing income for company and state a's action in making the rtc charge rights transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the government through a lottery is not includible in income the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 1997_1_cb_9 an instrument secured_by property may be an obligation of the taxpayer or alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program conclusions plr-109823-00 based on the facts as represented we rule as follows the issuance of the financing order authorizing the collection of the rtc charge by company will not result in gross_income to company neither the issuance of the spe securities to the trust nor the issuance of the investor securities by the trust will result in gross_income to company the spe securities will be obligations of company except as specifically ruled on above no opinion is expressed or implied regarding the federal tax aspects of the transaction this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by _______________________________ marshall feiring senior technician reviewer branch
